IN THE
                         TENTH COURT OF APPEALS

                               No. 10-14-00192-CR

TYRONE CALVIN SMITH, III,
                                                       Appellant
v.

THE STATE OF TEXAS,
                                                       Appellee


                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 13-01748-CRF-361


                                     ORDER


      The State’s Motion for Extension of Time to File State’s brief was filed on

September 14, 2015. The motion is DENIED. The State is ORDERED to file its brief on

or before October 29, 2015.

                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed September 24, 2015